IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 95-30507
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

CYNTHIA JOHNSON,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                        USDC No. 94-88-B-M1
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Cynthia Johnson appeals her sentence for conspiracy and

possession of cocaine with intent to distribute.   The district

court granted the Government’s motion for downward departure

based on Johnson’s substantial assistance and imposed a sentence

below the statutory minimum.   Johnson argues that the district

court should have considered the factors cited in U.S.S.G.

§ 5K2.12 in determining the extent to which it would reduce her

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-30507
                              - 2 -

sentence below the statutory minimum.    We have reviewed the

record and the briefs of the parties and hold that the district

court did not err in sentencing Johnson.    United States v.

Cerverizzo, 74 F.3d 629, 633 (5th Cir. 1996).

     AFFIRMED.